Citation Nr: 1300007	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gout, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO, in pertinent part, denied service connection for gout.  Original jurisdiction over the Veteran's claim now resides with the Los Angeles, California RO.

The issues of entitlement to service connection for hypertension as secondary to posttraumatic stress disorder (PTSD), and entitlement to increased ratings for PTSD, diabetes mellitus, and diabetic neuropathy of the left and right lower extremities have been raised by the record (September 2011 correspondence), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for a new examination to determine the nature and etiology of the Veteran's gout disability.  The Veteran has been diagnosed with gout, which he asserts is a condition secondary to his service-connected diabetes.  In May 2008, VA received a letter from Dr. M.S.H., asserting that the Veteran had "diabetes and hypertension which in the past have led to renal insufficiency with the subsequent development of gout . . . ."  

VA's duty to assist the Veteran includes providing a medical examination in situations where there is insufficient medical evidence to decide a claim.  38 C.F.R. § 3.159(c)(4) (2012).  Where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Veteran has a current gout diagnosis, and there is adequate evidence that the gout may be related to a renal insufficiency caused by his service-connected diabetes mellitus; an examination is warranted.  

The Board also observes that additional evidence pertinent to the Veteran's claim was received by the agency of original jurisdiction (AOJ), prior to the certification of the appeal to the Board, that has not been considered by the AOJ through the issuance of a supplemental statement of the case (SSOC).  Under these circumstances, the AOJ should have issued an SSOC.  38 C.F.R. § 19.31(b)(1) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his gout disorder.  Based on review of the pertinent medical history, examination of the Veteran, including his claims file, Virtual VA file, and all other sources of relevant medical records, and with consideration of sound medical principles, the examiner must address the following:

(i) Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's gout disorder had its onset during, or is otherwise related to, active service or any incident of service?  

(ii) Is it at least as likely as not that any current gout disorder was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus (or for treatment thereof)?  

(iii) If a gout disorder was not caused by, but is aggravated by, a service-connected disability, the examiner should identify the baseline level of severity of the gout disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the disability manifested by bilateral ear pain is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

